McAdam, J.
The petitioner was naturalized in the New York Superior Court October 23, 1891, under the name of Patrick *393Nigri. Thereafter, and on July 27, 1900, he obtained an order changing his name to Fabrizio Nigri; and he now moves to amend his certificate of naturalization to conform to the change. The order was made in an independent proceeding, and in no way necessitates or even permits an amendment of the certificate of naturalization. Amendments are sometimes allowed in naturalization as in other special proceedings, but only to correct some error existing at the time of naturalization; and the sole purpose is to make the record a truthful one. The petitioner may have recourse to one of two remedies. He may renaturalize under the new name upon surrendering the old certificate and filing with the original declaration a certified copy of the order changing his name; or he may annex a certified copy of said order to the naturalization certificate already issued, and the two documents read together will constitute one truthful history and make a record that answers all legal requirements. The only effect of the order of this court was to permit the petitioner to thereafter bear a new name. It took from him none of his legal rights, and did not impair those flowing from or growing out of the naturalization. To change the record in the manner sought would insert in a document issued in 1891 a name which the petitioner did not then bear. The application in the present form must, therefore, be denied.
Application denied.